Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Ralph Fischer on 02/03/2022.
The application has been amended as follows: 
 17. (New) The method of claim 16 wherein: the radiation sources emit a discrete and/or continuous distribution of radiation; and/or that the radiation sources emit gamma, electron, positron, proton, ion, and/or neutron radiation; and/or that the radiation originates from the radioactive decay of one or more radio nuclides; and/or that the radiation is the prompt gamma radiation, which is generated during the absorption of proton or ion radiation in target materials; and/or that the radiation is of low intensity, as, for example, in astronomy.
20. (New) The method of claim 16, wherein the functional value f(E1, E2) used in steps a) and d) is energy asymmetry f(E1, E2) = (E2 - E1)/(E1 + E2).

Allowable Subject Matter
Claims 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 16, none of the prior art of record specifies or makes obvious a method for the multidimensional direction measurement of gamma radiation in the far field via a group of several energy discriminating detectors synchronized with each 
a) setting up the detector system for a measurement, wherein the following sequence of steps is carried out: creating a list with defined detector pairs, wherein the defined detector pairs comprise all pairs, which may be formed in combination from the quantity of the detectors, and wherein each pair comprises at least one detector made from a material having an atomic number of Zeff > 30, and identifying the latter with an ID number i; interconnecting all detectors in a coincidence circuit such that coincidence events are acquired in all defined detector pairs i = 1, ..., I; identifying both detectors of each defined detector pair i with the numbers 1 and 2, respectively, wherein the detector having the lower atomic number receives the number 1, and that one having the higher atomic number receives the number 2, wherein in case both detectors consist of the same material, the identification as 1 and 2, respectively, is made arbitrarily; defining a function f(El, E2), which is calculated from two energy values El and E2, wherein such functions f(El, E2) are allowable, which are traceable back to a function f(El) when substituting E2 by C-El, which function over the entire interval [O,C] is clearly defined, constant, and monotonous; wherein C is a constant, which represents the radiation energy C = El + E2; 
b) acquiring measurement values of coincidence events, if interactions take place simultaneously in respectively two detectors of all defined detector pairs i, wherein the measurement values originate from a radiation distribution in the far field, and the measurement values are the interaction energies El and E2 of the radiation measured in the detectors; 
c) associating coincidence events with an identification number i; 
d) calculating the functional value f(El, E2) from two energy values El, E2 per coincidence event by means of the function f(El, E2) defined in step a); 
e) acquiring the coincidence events corresponding to their identification number i and their functional values f(El, E2) in one or more frequency distributions Y, wherein a separate frequency distribution Y is available for each radio nuclide, 
f) calculating one or more direction distributions X from the frequency distributions Y by means of a statistic image reconstruction method of emission tomography using lookup tables LUTSK, wherein a separate direction distribution X is available for each radio nuclide.
References such as Gueorguiev (A Novel Method to Determine the Directionality of Radiation Sources with Two Detectors Based on Coincidence Measurements, 2010) teach Cx Radiation has developed a novel method to determine the direction of radiation with a device containing only two detectors by comparing and analyzing the pairedenergy distributions of coincident events. The method does not require complex image reconstruction but rather extracts the directionality from the means and skewness of the two coincidence spectra. All energy data contribute to the energy spectrum, while events that occur within the coincidence time window are also added to a separate time-dependent buffer that represents the “reduced” spectra from each detector. These spectra contain counts only from true Compton events. The mean and skewness of 
	However Gueorguiev does not teach the abovementioned limitation. 
Claim 26 is allowable for the same reason.
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884